EXHIBIT 10.1
 
 


FIRST AMENDMENT AGREEMENT TO
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS FIRST AMENDMENT AGREEMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “First Amendment”) is entered into effective as of December __, 2014 by
and among GTT Communications, Inc., a Delaware corporation; Global Telecom &
Technology Americas, Inc., a Virginia corporation; GTT Global Telecom Government
Services, LLC, a Virginia limited liability company; NLayer Communications,
Inc., an Illinois corporation; PacketExchange (USA), Inc., a Delaware
corporation; PacketExchange, Inc., a Delaware corporation; TEK Channel
Consulting, LLC, a Colorado limited liability company; WBS Connect LLC, a
Colorado limited liability company; Communication Decisions SNVC, LLC, a
Virginia limited liability company; CORE180, LLC, a Delaware limited liability
company; Electra, Ltd., a Virginia corporation; IDC Global, Inc., a Delaware
corporation, and NT Network Services, LLC, a Delaware limited liability company,
GTT 360, Inc., a Delaware corporation, Wall Street Network Solutions, LLC, a
Delaware limited liability company, American Broadband, Inc., a Delaware
corporation, Airband Communications, Inc., a Delaware corporation, Sparkplug,
Inc., a Delaware corporation, Trinity Networks, LLC, a Missouri limited
liability company, Sparkplug Central, Inc., a Delaware corporation, Sparkplug
Southwest, LLC, an Arizona limited liability company, AZX Connect, LLC, an
Arizona limited liability company, CNG Communications, Inc., a Delaware
corporation, Renaissance Networking, Inc., an Arizona corporation, Sparkplug Las
Vegas, Inc., a Nevada corporation (jointly and severally, the “Borrowers”, and
each a “Borrower”) each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), WEBSTER BANK, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”), Webster
Bank, N.A., as sole and exclusive Lead Arranger, East West Bank and Fifth Third
Bank as Co-Documentation Agents, Pacific Western Bank as Syndication Agent and
Webster Bank, N.A., as L/C Issuer (in such capacity, the “L/C Issuer”).


 
Introduction
 
A.           Borrowers, Lenders and Administrative Agent are parties to the
Second Amended and Restated Credit Agreement dated as of August 6, 2014, as
amended hereby and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make loans and to provide certain other financial
accommodations to Borrowers.
 
B.           GTT Communications, Inc. desires to effect a sale of its Equity
Interests  (the “2014 Issuance”) consisting of up to 7,500,000 shares of its
common stock at a minimum per-share price of $10.00 through an offering.
 
C.           By the terms of the Credit Agreement, the 2014 Issuance will not
constitute an Excluded Issuance unless a Permitted Acquisition is (x) identified
to the Lenders within 180 days after such issuance, and (y) consummated within
365 days of such issuance, and all proceeds of the 2014 Issuance are required to
be promptly applied to the repayment of the Loans as set forth in Section
2.05(b)(v) of the Credit Agreement upon failure to meet the time periods set
forth in either of the foregoing clauses (x) or (y) (the “Mandatory
Prepayment”).
 
D.           The Borrowers have requested that the Required Lenders amend the
Credit Agreement, solely with respect to the 2014 Issuance, to postpone the date
of the Mandatory Prepayment until the Maturity Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
E.           The Administrative Agent and the Required Lenders are willing to
amend the Mandatory Prepayment in connection with the 2014 Issuance as expressly
provided below.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.
 
1.   Amendments to the Credit Agreement.
 
(a)   Amendments to Section 1.01 (Defined Terms).  Section 1.01 of the Credit
Agreement is hereby amended by:
 
(i)           adding the following definitions alphabetically therein:
 
“2014 Issuance” has the meaning set forth in the introduction to the First
Amendment.


“First Amendment Effective Date” means the date upon which all conditions
precedent to the First Amendment Agreement relating to this Credit Agreement
shall have been satisfied or waived by the Administrative Agent.


(b)   Amendment to “Excluded Issuance” definition.  The definition of “Excluded
Issuance” appearing in Section 1.01 of the Credit Agreement is hereby amended by
deleting such definition in its entirety, and inserting in lieu thereof the
following::
 

 
“Excluded Issuance” means the issuance of equity securities by any Loan Party at
any time when no Default or Event of Default has occurred and is continuing (or
would result therefrom) (1) to members of the management, employees or directors
of any Loan Party or any (including, without limitation, issuances pursuant to
employee benefit plans, stock option or other compensation arrangements, stock
purchase programs and equity plans) or to any consultants of a Loan Party,
(2) to any Person (or such Person’s Affiliates) that owns equity securities of
any Loan Party (other than the Parent) as of the Second Restatement Date or
which holds any preemptive or similar rights to own equity securities as of the
Second Restatement Date, (3) to any Person, the proceeds of which will be used,
within 180 days following the issuance thereof, to make (i) Capital
Expenditures, and (ii) Investments of the type permitted by the terms of Section
7.03 (excluding Section 7.03(g)), (4) to the Parent or any Subsidiary of the
Parent by any Subsidiary of the Parent, or (5) in order to consummate a
Permitted Acquisition which is (x) identified to the Lenders within 180 days
after such issuance, and (y) consummated within 365 days of such issuance (all
proceeds of such issuance to be promptly applied to the prepayment of the Loans
as set forth in Section 2.05(b)(v) upon failure to meet the time periods set
forth in either of the foregoing clauses (x) or (y), provided, that solely in
the case of the 2014 Issuance, regardless of the

 
 
 
2

--------------------------------------------------------------------------------

 
 
 

 
Borrowers’ failure to meet the time periods set forth in either of the foregoing
clauses (x) or (y), proceeds of the 2014 Issuance (or available funds in an
amount equal thereto) shall be applied to repayment of the Loans on the Maturity
Date) or (6) by the Parent in connection with the WSNS Acquisition, in an
aggregate amount not to exceed $1,000,000. For purposes of clarity, the
obligation of the Borrowers to repay proceeds of the 2014 Issuance (or available
funds in an amount equal thereto) on the Maturity Date (in the event the 2014
Issuance does not constitute an Excluded Issuance) is part of, but not in
addition to, the Borrowers’ obligation to repay all outstanding Loans and other
Obligations on the Maturity Date.”

 
2.   A.           Representations and Warranties.  Each Borrower hereby
represents and warrants to the Lenders that:
 
(a)   The execution, delivery, and performance of this First Amendment, the
Credit Agreement and the other Loan Documents (i) are within such Borrower’s
corporate or limited liability company powers, as applicable, (ii) have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, (iii) do not require any approval or consent of any Person under
any contractual obligation of such Borrower and (iv) do not contravene (A) any
law, rule, or regulation, or any order, judgment, decree, writ or injunction, or
award of any arbitrator, court, or Governmental Authority, (B) the terms of its
Organization Documents or (C) any material contract or undertaking to which it
is a party or by which any of its properties may be bound or affected;
 
(b)   this First Amendment has been duly executed and delivered by such
Borrower;
 
(c)   this First Amendment, the Credit Agreement and the other Loan Documents
constitute such Borrower’s legal, valid, and binding obligations, enforceable
against such Borrower in accordance with their respective terms;
 
(d)   such Borrower is in compliance with all of the terms and provisions set
forth in the Credit Agreement and each of the other Loan Documents, each as
amended hereby, on its part to be observed or performed on or prior to the date
hereof in all material respects;
 
(e)   no Default or Event of Default has occurred and is continuing; and
 
(f)   since the Second Restatement Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
 
B.           Conditions Precedent to First Amendment Effective Date:  The
satisfaction of each of the following, unless waived or deferred by the
Administrative Agent, in its sole discretion, shall constitute conditions
precedent to the effectiveness of this First Amendment (the date of satisfaction
of each of the conditions set forth below being referred to as the “First
Amendment Effective Date”):
 
(i) The Administrative Agent shall have received two (2) copies of this First
Amendment executed by each of the Borrowers and the Required Lenders; and
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ii) no Default or Event of Default shall have occurred and be continuing.
 
3.   Reaffirmation.  Borrowers, Administrative Agent and Lenders each reaffirm
all of their respective obligations under the Credit Agreement and the other
Loan Documents, each as amended hereby.
 
4.   Effect on Credit Agreement.  The execution, delivery, and performance of
this First Amendment shall not operate as a waiver of or, except as expressly
provided herein, as an amendment of, any right, power, or remedy of the
Administrative Agent or Lenders under the Credit Agreement or any other Loan
Document.  Except to the extent expressly amended hereby, the Credit Agreement
and all other Loan Documents shall be unaffected hereby, shall continue in full
force and effect, are hereby in all respects ratified and confirmed, and shall
constitute the legal, valid, binding and enforceable obligations of each
Borrower.
 
5.   No Novation; Entire Agreement.  This First Amendment evidences solely the
amendment of the terms and provisions of the Borrowers’ obligations under the
Credit Agreement specified herein and is not a novation or discharge
thereof.  There are no other understandings, express or implied, among Lenders
and Borrowers regarding the subject matter hereof.
 
6.   Choice of Law.  The validity of this First Amendment, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York without regard to conflicts of laws principles.
 
7.   Definitions and Construction.  Capitalized terms used but not otherwise
defined herein shall have the respective meanings given to such terms in the
Credit Agreement, as amended hereby.  Upon and after the effectiveness of this
First Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof”, or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.
 
8.   Counterparts; Delivery by Facsimile or Electronic Mail.  This First
Amendment may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed and delivered, shall be
deemed an original, and all of which, when taken together, shall constitute one
and the same instrument.  Delivery of an executed counterpart of a signature
page to this First Amendment by facsimile or electronic mail shall be as
effective as delivery of a manually executed counterpart of this First
Amendment.  Any party delivering an executed counterpart of this First Amendment
by facsimile or electronic mail also shall deliver a manually executed
counterpart of this First Amendment but the failure to deliver a manually
executed counterpart shall not affect the validity, enforceability, and binding
effect of this First Amendment.
 
[signatures on the following page]
 


 
4

--------------------------------------------------------------------------------

 
 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 



 
BORROWERS:
     
GTT COMMUNICATIONS, INC., f/k/a GLOBAL TELECOM & TECHNOLOGY, INC., as Borrower,
Parent and Lead Borrower
         
By:
/s/ Michael Bauer 
 
Name:  Michael Bauer
 
Title:    CFO
         
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
         
By:
/s/ Michael Bauer 
 
Name:  Michael Bauer
 
Title:    CFO
         
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC
         
By:
/s/ Michael Bauer 
 
Name:  Michael Bauer
 
Title:    CFO
         
NLAYER COMMUNICATIONS, INC.
         
By:
/s/ Michael Bauer 
 
Name:  Michael Bauer
 
Title:    CFO
         
PACKETEXCHANGE (USA), INC.
         
By:
/s/ Michael Bauer 
 
Name:  Michael Bauer
 
Title:    CFO




 
  Signature Page to First Amendment to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 




 
 
     
PACKETEXCHANGE INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
TEK CHANNEL CONSULTING, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
WBS CONNECT LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
COMMUNICATION DECISIONS - SNVC, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
CORE180, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
           ELECTRA LTD.            By:  /s/ Michael Bauer    Name: Michael Bauer
   Title:  CFO        




 
Signature Page to First Amendment to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


 
 
     
IDC GLOBAL, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
NT NETWORK SERVICES, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
GTT 360, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
WALL STREET NETWORK SOLUTIONS, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
AMERICAN BROADBAND, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
          AIRBAND COMMUNICATIONS, INC.           By: /s/ Michael Bauer   Name:
Michael Bauer   Title: CFO    

     
SPARKPLUG CENTRAL, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
   




 
Signature Page to First Amendment to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


 
 
     
SPARKPLUG SOUTHWEST, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
AZX CONNECT, LLC
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
CNG COMMUNICATIONS, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
RENAISSANCE NETWORKING, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
         
SPARKPLUG LAS VEGAS, INC.
         
By:
/s/ Michael Bauer
 
Name: Michael Bauer
 
Title: CFO
       

 

 

 
Signature Page to First Amendment to
Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 


 
ADMINISTRATIVE AGENT
 
AND REQUIRED LENDERS:
     
WEBSTER BANK, N.A., as Administrative Agent and Lender
         
By:
/s/ Andre Paquette
 
Name:  Andre Paquette
 
Title:    Senior Vice President
         
WEBSTER BANK, N.A., as L/C Issuer
         
By:
/s/ Andre Paquette
 
Name:  Andre Paquette
 
Title:    Senior Vice President
         
NEWSTAR LOAN FUNDING, LLC
 
By:  NewStar Financial, Inc., its Manager
         
By:
/s/ Jeffrey R. Greene
 
Name:  Jeffrey R. Greene
 
Title:    Managing Director
         
NEWSTAR COMMERCIAL LOAN
 
TRUST 2007-1
 
By:  NewStar Financial, Inc., as Servicer
         
By:
/s/ Jeffrey R. Greene
 
Name:  Jeffrey R. Greene
 
Title:    Managing Director
         
NEWSTAR COMMERCIAL LOAN
 
FUNDING 2012-2 LLC
 
By:  NewStar Financial, Inc., its Designated Manager
         
By:
/s/ Jeffrey R. Greene
 
Name:  Jeffrey R. Greene
 
Title:    Managing Director
       


 
 
 
 

--------------------------------------------------------------------------------

 
 
 



 
NEWSTAR ARLINGTON SENIOR LOAN PROGRAM LLC
 
By:  NewStar Financial, Inc., its Designated Manager
             
By:
/s/ Jeffrey R. Greene
 
Name:  Jeffrey R. Greene
 
Title:    Managing Director
         
PACIFIC WESTERN BANK
             
By:
/s/ Robert Dailey
 
Name:  Robert Dailey
 
Title:    Senior Vice Presdient
                               


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 



 
CIT FINANCE LLC
             
By:
/s/ Pauline Roh
 
Name:   Pauline Roh
 
Title:     Vice President
   


